ELLISON, J.
— The abstract here presented does not show any record entry of the filing of the bill of exceptions or of granting time within which such bill might be filed. The hill of exceptions shows these things, but the bill of exceptions is not a place in which to enter the record proper. The bill itself only becomes a record by a record entry of *512its filing. The appeal is dismissed. Western Storage Co. v. Glasner, 150 Mo. 426; Butler Co. v. Graddy, 152 Mo. 443; Burdick v. Security Life, 86 Mo. App. 94.
All concur.